Name: Council Regulation (EEC) No 1625/83 of 14 June 1983 opening, allocating and providing for the administration of a Community tariff quota for rum, arrack and tafia, falling within subheading 22.09 C I of the Common Customs Tariff and originating in the overseas countries and territories associated with the European Economic Community (1983/84)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 160/4 Official Journal of the European Communities 18 . 6 . 83 COUNCIL REGULATION (EEC) No 1625/83 of 14 June 1983 opening, allocating and providing for the administration of a Community tariff quota for rum, arrack and tafia, falling within subheading 22.09 C I of the Common Customs Tariff and originating in the overseas countries and territo ­ ries associated with the European Economic Community (1983/84) nity markets, exceptional provision should be made for a method of use based on a single division among Member States ; Whereas, taking into account trends on the markets for the products in question , the needs of the Member States and the economic prospects for the period under consideration, the percentage shares in the quota volume may be laid down approximately as follows : Benelux Denmark Germany Greece France Ireland Italy United Kingdom 0,08 0,16 99,34 0,02 0,08 0,08 0,08 0,16 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 136 thereof, Having regard to Council Decision 80/ 1186/EEC of 16 December 1980 on the association of the overseas countries and territories with the European Economic Community ('), and in particular Annex IX thereto, Having regard to the proposal from the Commission, Whereas Annex IX to Decision 80/ 1186/EEC provides that rum, arrack and tafia shall be imported into the Community free of customs duties within the limits of a Community tariff quota ; whereas the annual size of the quota is to be fixed on the basis of a basic annual quantity, calculated in hectolitres of pure alcohol, to which a growth rate of 1 8 % is to be applied, equal to the amount of imports during the best of the past three years for which statistics are available ; whereas this rate may be modified in the light of certain criteria ; whereas the quota period lasts from 1 July until 30 June of the following year ; whereas this Community tariff quota should be opened for the period 1 July 1983 to 30 June 1984 ; Whereas Community statistics for the years 1980 to 1982 show that the highest volume of imports into the Community of the products in question originating in the said countries and territories, namely 55 788 hectolitres of pure alcohol, occurred in 1980 ; whereas, in the light of consumption and production within the Community and of the development of trade both within the Community and between the Community, the overseas countries and territories and the African , Caribbean and Pacific (ACP) States, the rate of growth for the quota period in question may be fixed at 18 % ; whereas the Community tariff quota for the period 1 July 1983 to 30 June 1984 should, therefore, be fixed at 65 830 hectolitres of pure alcohol ; Whereas, owing to the special character of the products in question and their sensitivity on Commu ­ Whereas the development of imports into the Community of these products should be recorded and imports accordingly monitored ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, any measure concerning the administration of the share allocated to that economic union may be carried out by any one of its members, HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 July 1983 to 30 June 1984, rum, arrack and tafia falling within subheading 22.09 C I of the Common Customs Tariff and originating in the coun ­ tries and territories referred to in Article 1 of Decision 80/ 1186/EEC shall be imported free of customs duty into the Community within the limits of a Commu ­ nity tariff quota of 65 830 hectolitres of pure alcohol . 2 . The rules of origin applicable to the products referred to in paragraph 1 shall be those set out in Annex II to Decision 80/ 1186/EEC.(') OJ No L 361 , 31 . 12 . 1980, p. 1 . 18 . 6 . 83 Official Journal of the European Communities No L 160/5 3 . within the limit of its share as indicated in Article 2, the Hellenic Republic shall apply customs duties calculated in accordance with the relevant provisions of the 1979 Act of Accession and of Regu ­ lation (EEC) No 439/81 ('). Article 2 The tariff quota referred to in Article 1 shall be shared among the Member States as follows : (hectolitres of pure alcohol) Article 4 1 . In accordance with Article 6 of Annex IX to Decision 80/ 1186/EEC, the Community shall monitor imports of the products in question originating in the said countries and territories. 2. Member States shall forward to the Commission not later than the 15th day of each month statements of imports of the products in question actually charged against the tariff quota during the preceding month . Only products entered at customs in declarations for free circulation and accompanied by a movement certificate conforming to the rules referred to in Article 1 (2) shall be taken into consideration for this purpose. 3 . The Commission shall regularly inform the Member States of the extent to which the tariff quota has been used up. 4. Where necessary, consultations may be held at the request of a Member State or on the initiative of the Commission . Article 5 The Commission shall take all necessary measures, in close cooperation with the Member States, to ensure the implementation of this Regulation . Article 6 This Regulation shall enter into force on 1 July 1983 . Benelux Denmark Germany Greece France Ireland Italy United Kingdom 50 100 65 420 10 50 50 50 100 Article 3 1 . Member States shall manage the shares allocated to them in accordance with their own arrangements . 2 . The extent to which the Member States have used up their shares shall be determined on the basis of the imports of the products in question, originating in the said countries and territories, entered at customs in declarations for free circulation . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 14 June 1983 . For the Council The President I. KIECHLE (') OJ No L 53, 27. 2 . 1981 , p. 19 .